DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP § 2123.
Claim Status
Claims 24-35 are currently pending. Applicant’s election without traverse of claims 24-35 in the reply filed on 22 March 2021 is acknowledged.
Claim Objections
Claim 30 is objected to because of the following informalities:  the claim ends with an apostrophe instead of a period.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  “circuitry to sequence of data bits” should probably be “circuitry to sequence data bits”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 27-29, 32, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovic (US 20050134307 A1) in view of Kim (US 20090175328 A1).


Referring to claims 24 and 32, taking claim 24 as exemplary, Stojanovic teaches
A method of operation within an integrated-circuit ([Stojanovic 0002, 0083] integrated circuit) the method comprising: sampling a signaling link during each of a sequence of sampling intervals to generate a corresponding sequence of data bits, including resolving each of the data bits to a logic state according to voltage levels, during the sampling interval, ([Stojanovic 0095] data sampler samples the incoming signal, referred to herein as x' to emphasize the channel transformation of originally transmitted signal, xn, and generates a data sample 216 (RX Data) having a logic '1' or logic '0' state according to whether the incoming signal exceeds a zero reference. In a single-ended signaling system, the zero reference may be generated by a DAC, voltage divider or other circuit and set to a point midway between steady-state high and steadystate low signaling levels) and generating the equalization signal for each of the sampling intervals based on either (i) the logic state of one or more previously generated data bits ([Stojanovic 0232-0233] selectable-tap decision-feedback equalizer 764 (DFE) that generates an equalizing signal 767 based on selected prior decisions of the data sampler and a set of tap weight values) or (ii) one or more bit values having predetermined logic states, depending on whether the sampling interval is preceded by a time period in which no data is conveyed to the memory IC via the signaling link ([Stojanovic 0232-0233] equalizing receiver 761 additionally includes a selectable-tap decision-feedback equalizer 764 (DFE) that generates an equalizing signal 767 based on selected prior decisions of the data sampler and a set of tap weight values. In the embodiment of FIG. 38, the equalizing signal 767 is applied to the input of the data and error samplers 211 and 213 (i.e., the receiver side of signal path 202) to cancel reflections and other systematic distortions present in the incoming signal, x'n· In alternative embodiments, discussed below, the equalizing signal 767 may be applied in other ways to mitigate signal distortion including, without limitation, modulating decision thresholds within the data and error samplers 211 and 213 (i.e., the thresholds used to resolve the state of the data and error samples), and level shifting a pre amplified instance of the incoming signal, x'n. where a no data period can correspond to period of zero-valued tap weight or don’t care state [Stojanovic 0125, table 1]).
	Stojanovic does not explicitly disclose integrated-circuit memory component (memory IC) and of both the signaling link and an equalization signal; ([Stojanovic 0165] The multi-level signaling system 530 includes a multi-level, multi-tap transmitter 531, and a multi-level, multi-sample receiver 539, coupled to one another via high-speed signaling path 532. As in the signaling system of FIG. 3, the signal path 532 may be a differential signaling path having a pair of component signal lines to conduct differential multi-level signals generated by the transmitter 531). Stojanovic does disclose integrated circuit and memory devices ([Stojanovic 0002, 0240]) and multiple embodiments of different configurations including multi-sample receiver capable of having a differential signaling path ([Stojanovic 0165, Fig. 19]) as well as decision feedback equalizer (DFE) generating an equalizing signal ([Stojanovic 0231-0232, Fig. 38]).
	Stojanovic does disclose of both the signaling link ([Stojanovic 0165, Fig. 19] The multi-level signaling system 530 includes a multi-level, multi-tap transmitter 531, and a multi-level, multi-sample receiver 539, coupled to one another via high-speed signaling path 532. As in the signaling system of FIG. 3, the signal path 532 may be a differential signaling path having a pair of component signal lines to conduct differential multi-level signals generated by the transmitter 531) and an equalization signal; ([Stojanovic 0232, Fig. 38] equalization signal).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Stojanovic before him or her to modify the embodiments of Stojanovic to include the decision feedback equalizer with equalizing signal in signaling system with multi-sampling receiver of Stojanovic, thereafter the decision feedback equalizer is connected to the multi-sampling receiver signaling system. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the signaling system to provide the benefits of the combined features of the multiple embodiments presented for the benefit of the user as suggested by Stojanovic. It is known to combine prior elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine the Stojanovic embodiments to obtain the invention as specified in the instant application claims.
Kim teaches an integrated-circuit memory component (memory IC), ([Kim abstract] semiconductor memory device).
Stojanovic and Kim are analogous art because they are from the same field of endeavor in signaling systems. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Stojanovic and Kim before him or her to modify the signaling system of Stojanovic to include the memory device of Kim, thereafter the signaling system is connected to memory device. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the signaling system to work on additional type of circuits including memory devices as suggested by Kim. It is known to 
 

Referring to claims 27 and 34, taking claim 27 as exemplary, Stojanovic in view of Kim teaches
The method of claim 24 wherein the one or more bit values having predetermined logic states comprises a bit value corresponding to the lower of two voltages representative of logic '1' and logic '0' states ([Stojanovic 0087, 0090] the signal path 202 is pulled up to a predetermined voltage level (e.g., at or near supply voltage) by single-ended or double-ended termination elements, and the output drivers 2050-2054 generate signals on the signal path 202 by drawing a pull-down current, Im (i.e., discharge current), in accordance with the corresponding tap weight and data value. The exclusive-NOR operation effectively multiplies the signs of the tap weight and transmit data value, yielding a logic '1' (i.e., interpreted as a positive sign in one embodiment) if the signs of the tap weight and transmit data value are the same, and a logic 'O').  

Referring to claims 28 and 35, taking claim 28 as exemplary, Stojanovic in view of Kim teaches
The method of claim 24 wherein generating the equalization signal for each of the sampling intervals comprises generating the equalization signal based on one or more weighting values applied to either (i) the logic state of the one or more previously generated data bits or (ii) the ([Stojanovic 0232-0233] equalizing receiver 761 additionally includes a selectable-tap decision-feedback equalizer 764 (DFE) that generates an equalizing signal 767 based on selected prior decisions of the data sampler and a set of tap weight values).  

Referring to claim 29, Stojanovic in view of Kim teaches
The method of claim 28 further comprising storing the one or more weighting values within a programmable storage circuit of the memory IC ([Stojanovic 0086] tap weight register).  
Allowable Subject Matter
Claims 25, 26, 30, 31, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding signaling systems and decision feedback equalizers.
US 7233164 B2
US 20110274154 A1
US 20060280272 A1
US 20060233291 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132